—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s request for a missing witness charge. The request, made after the close of the proof, was untimely (see, People v Bender, 244 AD2d 910, 910-911, lv denied 91 NY2d 923; People v Castro-Garcia, 203 AD2d 899, lv denied 83 NY2d 965). We reject the contention that defendant was denied effec*847tive assistance of counsel at trial. “[T]he evidence, the law, and the circumstances of [this] case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Erie County Court, Drury, J. — Burglary, 2nd Degree.) Present — Green, J. P., Lawton, Hayes, Hurlbutt and Balio, JJ.